internal_revenue_service uniform issue list department of the treasury washington dc contact person telephone number in reference to datel -ep ra ts apr i attention legend corporation a corporation b corporation c department d contract f plan x dear this is in response to your ruling_request dated date submitted by your authorized representative concerning distributions from plan x in accordance with sec_401 of the internal_revenue_code the code a letter dated date supplemented the request corporation a a wholly-owned subsidiary of corporation b maintainss plan x plan x has also been adopted by other subsidiaries of corporation b plan x is qualified under sec_401 of the code corporation a's business operations are performed pursuant to a contract between corporation a and department d on a cost plus award fee basis under which corporation ais reimbursed by department d for allowable contract expenses in corporation a determined that it needed to concentrate on its core business and to outsource the information services component of its operations to corporation c an unrelated corporation this outsourcing occurred under contract f which was entered into between corporation a and corporation c effective as of date as a result of this agreement corporation - ai page a terminated information services employees on date all of whom were hired by corporation c effective as of date to perform work for corporation a contract f expires date with two one-year renewal options no sale of assets sale of a business unit or subsidiary or corporate_reorganization was involved in the outsourcing based on the projected revenues that would be paid to corporation c under contract f corporation c determined that the level of required staffing of contract f could be as few a sec_270 employees but could not exceed employees however contract f required corporation c to offer employment to the terminated employees of corporation a as a result at some time after date corporation c had to reassign at least excess employees to other corporation c projects that did not involve contract f non-corporation a work when it assumed the computer operations under contract f on date corporation c began to identify employees who could be assigned to non-corporation a work the training and reassignment process was anticipated by both corporation a and corporation c before the date transition date but could not be implemented until after such date in the interim all employees performed services under contract f under contract f corporation c performs some of the services at corporation a's facilities and uses computer hardware and software provided by corporation a approximately employees formerly employed by corporation a as of date are employed by corporation c at corporation a’s facilities to perform the on-site computer operations part of contract f it is projected that between and employees will be required on a regular basis to perform the on-site computer operations with the exception of the on-site computer operators corporation c not corporation a determines the job locations where the contract services will be performed other parts of contract f mostly software and programming requirements are performed as of date at a facility formerly leased by corporation a and now leased by corporation c under a new lease or at other corporation c locations corporation c is also using the leased facility to perform similar services for non-corporation a work based on the foregoing you request the following rulings that there has been a separation_from_service as defined in sec_402 and k b i i of the code so as to permit a distribution under plan x with respect to employees who as of the date of this request and as of date are performing substantially the same services and job functions for corporation c as they performed directly for corporation a on date but with different benefits supervisors and policies that there has been a separation_from_service as defined in sec_402 and sec_401 k b i of the code so as to permit a distribution under plan x with respect to employees who as of the date of this request are performing services for corporation c on non-corporation a work exclusively even though they did not make the change to non-corporation a work until sometime after date bd page that there has been a separation_from_service as defined in sec_402 and sec_401 i of the code so as to permit a distribution under plan x with respect to employees who as of the date of this request are performing services for corporation c on contract f but corporation c has determined such employees will be assigned exclusively to non-corporation a work by date that there has been a separation_from_service as defined in sec_402 and sec_401 b i i of the code so as to permit a distribution under plan x with respect to employees who as of the date of this request are performing services for corporation c some of which are performed under contract f and some of which are on non-corporation a work that there has been a separation_from_service as defined in sec_402 and sec_401 of the code so as to permit a distribution under plan x with respect to employees who have not been assigned to non-corporation a work in whole or in part by date but who are assigned to non-corporation a work in whole or in part after date sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business in this case the issue is whether the same desk rule should be applied to the employees who are discharged by corporation a and reemployed by corporation c although there is no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of those employees and corporation a is not related to corporation c there is an ongoing relationship between corporation a and corporation c through the outsourcing agreement contract f contract f provided that the employees would move from corporation a's payroll to corporation c’s payroll and provide services back to corporation a also on date the inception of the subject outsourcing all of the former employees of corporation a were providing services for corporation a under contract f thus the same desk rule should be applied to all these employees in applying the same desk rule it is not relevant that employees perform different services and job functions for corporation c after date than they were performing for corporation a ze page accordingly based on the facts presented we conclude with respect to your ruling requests that there has not been a separation_from_service as defined in sec_402 and sec_401 of the code from corporation a with respect to all the employees described in ruling requests one through five the above rulings are based on the assumption that pian x will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours bs ace u teen frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose ce bro
